Title: From Alexander Hamilton to John Auldjo, [26 July 1787]
From: Hamilton, Alexander
To: Auldjo, John



Sir,
[New York, July 26, 1787]

I have delivered the paper you committed to me as it stood altered to Major Peirce from whose conduct I am to conclude the affair between you is at an end. He informs me that he is shortly to set out on a jaunt up the North River.
As you intimate a wish to have my sentiments in writing on the transaction I shall with pleasure declare that the steps you have taken in consequence of Mr. Pearces challenge have been altogether in conformity to my opinion of what would be prudent proper and honorable on your part. They seem to have satisfied Mr. Pearces scruples arising from what he apprehended, in some particulars, to have been your conduct to him and I presume we are to hear nothing farther of the matter.
I remain with great esteem   Sir Your obedient & humble servant
Alex Hamilton
New York July 26 1787

